United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
City of Industry, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1149
Issued: August 26, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On April 21, 2014 appellant filed an application for review of the Office of Workers’
Compensation Programs’ (OWCP) nonmerit decision dated December 6, 2013. Because more
than 180 days elapsed from December 14, 2011, the date of the most recent merit decision, to the
filing of this appeal, and pursuant to the Federal Employees’ Compensation Act1 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board lacks jurisdiction to review the merits of appellant’s
claim.
ISSUE
The issue is whether OWCP properly refused to reopen appellant’s claim for further
review of the merits as it was untimely filed and failed to show clear evidence of error.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On September 30, 2011 appellant, then a 56-year-old mail carrier, filed an occupational
disease claim (Form CA-2) alleging that he had developed stress and anxiety as a result of
actions by management of the employing establishment. In an attached statement dated
September 29, 2011, he listed the factors of employment alleged to have caused his condition.
Appellant stated that management’s changing of his working conditions had caused him stress
and anxiety due to his inability to complete duties in the time allotted, inability to meet strict
deadlines, being required to work overtime, being threatened with discipline, and being
intimidated and harassed. He alleged that he was subjected to constant scrutiny, tension,
degradation and humiliation, and that he had to leave his job in order to escape the hostile work
environment. Appellant alleged that on April 4, 2011 his supervisor harassed him about retiring;
and that on May 16, 2011 his supervisor changed his leave time and scrutinized his work,
causing him to be embarrassed in front of his coworkers and that she threatened him with
discipline. He stated that management was following him both on duty and off duty, with up to
six managers following him on the street at one time and noted that, while the harassment began
on May 16, 2011, it continued afterward. Appellant submitted several hand-written statements
reiterating the events of May 16, 2011 and thereafter.
In a letter dated July 1, 2011, appellant’s coworker addressed why appellant was retiring.
She stated that the supervisor had created a hostile work environment. Appellant’s coworker
stated that the supervisor had chosen to belittle, berate and threaten her employees to get more
than they could physically give, and that her actions appeared contrary to retaining the older and
more experienced work force, motivated by a belief that she could achieve her goals through age
discrimination.
By decision dated December 14, 2011, OWCP denied appellant’s claim for
compensation. It found that he had failed to establish a factual basis to support his claim by
supporting his allegations with probative and reliable evidence.
On January 4, 2012 appellant requested an oral hearing before an OWCP hearing
representative. The telephonic hearing was scheduled for April 2, 2012, but appellant failed to
appear and OWCP determined that he had abandoned his request for a hearing on May 8, 2012.
In a record of a telephone conversation dated May 14, 2012, appellant stated that his
representative never got an appointment letter for the telephonic hearing. The claims examiner
told appellant that there was no authorization for representation present in his case file, and that
he needed to submit paperwork designating his representative. The representative, also present
for the telephone conversation, requested another copy of the initial decision.
On May 17, 2012 appellant requested reconsideration of the December 14, 2011 decision.
In support of his request for reconsideration, he submitted an illegible prescription slip.
By decision dated May 22, 2012, OWCP declined appellant’s request for reconsideration,
finding that the submitted documents did not raise substantive legal questions and did not include
new or relevant evidence.

2

On September 19, 2012 appellant again requested reconsideration of the December 14,
2011 decision. He did not submit any argument or evidence with his request.
By decision dated March 5, 2013, OWCP declined appellant’s request for
reconsideration, finding that he had neither raised substantive legal questions nor included new
and relevant evidence with his request.
On July 27, 2013 appellant requested reconsideration of the December 14, 2011 decision.
OWCP received the request on August 2, 2013, according to the date stamp. In an attached
letter, appellant stated that he had sent OWCP proof of what had occurred, and that he had
witnesses as to the fact that his supervisor would not give him any workers’ compensation forms
to be filled out or send him to a physician. He stated that he had been seeing a physician for two
years and that he should still be working. Appellant attached a report from Dr. Daniel Lane, an
osteopath, which noted that he continued to have depression and prescribed three medications.2
Dr. Lane stated that appellant had ongoing anxiety and depression exacerbated by stressors
related to episodes of maltreatment at work and that he was moving to New Orleans in order to
“get away from things for a while.”
By decision dated December 6, 2013, OWCP declined appellant’s request for
reconsideration. It found that his request was not timely filed and failed to present clear
evidence of error.
LEGAL PRECEDENT
To be entitled to a merit review of an OWCP decision denying or terminating a benefit,
an application for reconsideration must be received by OWCP within one year of the date of
OWCP’s decision for which review is sought.3 The Board has found that the imposition of the
one-year limitation does not constitute an abuse of the discretionary authority granted OWCP
under section 8128(a) of FECA.4 When review is sought for merit decisions issued on or after
August 29, 2011, timeliness is determined by the document receipt date of the reconsideration.
If the request for reconsideration is received more than one year after the last decision, the
request must be considered untimely.5
OWCP may not deny an application for review solely on the grounds that the application
was not timely filed. When an application for review is not timely filed, it must nevertheless
undertake a limited review to determine whether the application establishes clear evidence of
error.6 OWCP regulations and procedures provide that OWCP will reopen a claimant’s case for
2

Dr. Lane’s certification or licensure as an osteopath could not be confirmed via a search of the database of the
American Osteopathic Association.
3

20 C.F.R. § 10.607(a).

4

5 U.S.C. § 8128(a); Leon D. Faidley, Jr., 41 ECAB 104, 111 (1989).

5

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4 (October 2011).

6

See 20 C.F.R. § 10.607(b); Charles J. Prudencio, 41 ECAB 499, 501-02 (1990).

3

merit review, notwithstanding the one-year filing limitation set forth in 20 C.F.R. § 10.607(a), if
the claimant’s application for review shows clear evidence of error on the part of OWCP.7
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by OWCP.8 The evidence must be positive, precise and explicit and must
manifest on its face that OWCP committed an error.9 Evidence which does not raise a
substantial question concerning the correctness of OWCP’s decision is insufficient to establish
clear evidence of error.10 It is not enough merely to show that the evidence could be construed
so as to produce a contrary conclusion.11 This entails a limited review by OWCP of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of OWCP.12
In order to establish clear evidence of error, the evidence submitted must not only be of
sufficient probative value to create a conflict in medical opinion or establish a clear procedural
error, but must be of sufficient probative value to prima facie shift the weight of the evidence in
favor of the claimant and raise a substantial question as to the correctness of OWCP’s decision.13
The Board makes an independent determination of whether a claimant has submitted clear
evidence of error on the part of OWCP such that it abused its discretion in denying merit review
in the face of such evidence.14
ANALYSIS
OWCP properly determined that appellant failed to file a timely application for review.
Its procedures provide that the one-year time limitation period for requesting reconsideration
begins on the date of the original decision.15 A right to reconsideration within one year also
accompanies any subsequent merit decision on the issues.16 As noted above, when review is
sought for merit decisions issued on or after August 29, 2011, timeliness is determined by the
7

20 C.F.R. § 10.607(b); supra note 5 at Chapter 2.1602.5(a) (October 2011). OWCP’s procedure further
provides, “The term ‘clear evidence of error’ is intended to represent a difficult standard. The claimant must present
evidence which on its face shows that OWCP made a mistake. For example, a claimant provides proof that a
schedule award was miscalculated, such as a marriage certificate showing that the claimant had a dependent but the
award was not paid at the augmented rate.”
8

See Dean D. Beets, 43 ECAB 1153, 1157-58 (1992).

9

20 C.F.R. § 10.607(b); Leona N. Travis, 43 ECAB 227, 240 (1991).

10

See Jesus D. Sanchez, 41 ECAB 964, 968 (1990).

11

See Leona N. Travis, supra note 9.

12

See Nelson T. Thompson, 43 ECAB 919, 922 (1992).

13

See Velvetta C. Coleman, 48 ECAB 367, 370 (1997).

14

See Pete F. Dorso, 52 ECAB 424, 427 (2001); Thankamma Matthews, 44 ECAB 765, 770 (1993).

15

20 C.F.R. § 10.607(a).

16

Robert F. Stone, 57 ECAB 292, 295 (2005).

4

document receipt date of the reconsideration. If the request for reconsideration is received more
than one year after the last decision, the request must be considered untimely.17 As OWCP
received his request for reconsideration more than one year after December 14, 2011, appellant’s
request for reconsideration was untimely. Consequently, he must demonstrate clear evidence of
error by OWCP in denying his claim for compensation.18
The underlying claim for compensation was denied on the grounds that appellant had not
established a factual basis for his claim. On reconsideration, he alleged that he had provided
OWCP proof of what had occurred, and that he had witnesses as to the fact that his supervisor
would not give him any workers’ compensation forms to be filled out or send him to a physician.
Appellant also submitted a medical report from Dr. Lane. Dr. Lane’s medical report is irrelevant
to the grounds upon which appellant’s claim was denied. To the extent that Dr. Lane addressed
the cause of appellant’s condition, he merely restated appellant’s allegations. Appellant did not
submit probative evidence establishing clear evidence of error in the finding that he had failed to
establish a factual basis for his claim. His own statement, submitted on reconsideration, repeated
his prior allegations and contained a new allegation that his supervisors had refused to give him
workers’ compensation forms.
The Board notes that the term clear evidence of error is intended to represent a difficult
standard. Appellant must present evidence or argument which on its face shows that OWCP
made an error. Neither appellant’s argument nor the medical report of Dr. Lane submitted with
his July 27, 2013 request for reconsideration raised a substantial question as to the correctness of
OWCP’s December 14, 2011 decision. The Board finds that these submissions are insufficient
to shift the weight of evidence in favor of appellant’s claim or raise a substantial question that
OWCP erred by denying his claim on the basis that he had not established a factual basis for his
claim. Therefore, the Board finds that he has not presented clear evidence of error.
CONCLUSION
The Board finds that OWCP properly refused to reopen appellant’s claim for
reconsideration of the merits on the grounds that it was untimely filed and failed to show clear
evidence of error.

17

Supra note 5.

18

Supra note 7; see D.G., 59 ECAB 455, 458 (2008).

5

ORDER
IT IS HEREBY ORDERED THAT the December 6, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 26, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

